—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered on or about May 11, 1999, which, in this personal injury action, denied plaintiffs’ motion for summary judgment and to strike defendant’s affirmative defenses, unanimously affirmed, without costs.
Defendant has demonstrated that an issue of fact exists with respect to plaintiff’s comparative negligence, and therefore the trial court properly denied plaintiffs’ motion for summary judgment on the issue of liability (see, Lanza v Wells, 99 AD2d 506).
We have considered plaintiffs’ remaining contentions and find them unavailing. Concur — Williams, J. P., Wallach, Lerner, Andrias and Saxe, JJ.